Citation Nr: 9909594	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Improved Disability Pension Benefits in the calculated amount 
of $6,248, to include the question of whether the overpayment 
was properly created.

ATTORNEY FOR THE BOARD

John R. Pagano, Counsel 


INTRODUCTION

The veteran had active military service from October 1962 to 
October 1964.  

This matter arises from a June 1998 decision by the 
Department of Veterans Affairs (VA)Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO).  Therein, it was held that collection of the 
overpayment of Improved Disability Pension Benefits in the 
calculated amount of $6,248 would not violate the principles 
of equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
video conference hearing before a member of the Board.  Such 
hearing was scheduled for March 17, 1991; however, the 
veteran failed to report at the time scheduled, and did not 
further indicate any desire to have the hearing rescheduled.  
See 38 C.F.R. § 20.704 (1998).  Accordingly, the Board will 
proceed on the evidence of record.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

The appellant has questioned the validity of the debt now at 
issue.  In fact, he argues that he timely reported the 
additional income received, but that VA failed to reduce his 
pension benefits in a timely manner.  In addition, the Board 
notes that the RO terminated the veteran's pension benefits 
retroactively.  The validity of a given indebtedness is a 
question that is integral to the issue of entitlement to 
waiver of recovery of such indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Thus, that question 
must be addressed by the RO in conjunction with the issue 
certified for appeal to ensure that the appellant has been 
accorded due process of the law.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The RO should determine whether 
April 1, 1997, was the correct date for 
the termination of the veteran's Improved 
Disability Pension Benefits.  

2.  The COWC should again review the 
claim.  If the benefit sought on appeal 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case that includes, but is not 
necessarily limited to, the laws and 
regulations regarding the effective dates 
of termination of running pension awards, 
and their application in his case.  The 
veteran should then be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure that the appellant has 
been accorded due process of law.  The Board intimates no 
opinion regarding the final disposition of the claim.  



		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





- 3 -


